Citation Nr: 1456500	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a sprained right ankle.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed right ankle disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a February 2011 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In May 2011, the Veteran was afforded a VA examination which is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a right ankle disability.  He contends that he sprained his ankle during active duty service and has had recurrent right ankle problems since service.

The Veteran's January 1978 enlistment examination reflects normal clinical findings for his lower extremities, and no right ankle condition was noted upon entry into service.  A November 1978 service treatment record reflects that the Veteran sustained a sprain to his right ankle, x-rays revealed there was no fracture, and the Veteran was placed on light duty.  Subsequent treatment records do not show any complaints, treatment or diagnoses of any right ankle conditions.  A November 1980 separation exam reflects normal clinical findings for the Veteran's lower extremities, and no ankle condition was noted on the examination report.  

Following active duty service, a June 1984 Report of Medical Examination, the purpose of which was not indicated, revealed normal clinical findings for the lower extremities and no notation of any ankle condition was made on the medical report.  

A July 2011 VA treatment record notes the Veteran's complaints of dull, aching right ankle pain with symptoms over the last six months.  The Veteran stated he was not being treated for his pain symptoms.  An August 2011 record noted the Veteran's complaints of right foot and ankle pain and his denial of injury.  His right ankle was described as visibly swollen.  The assessment was tendonitis.  

In May 2011, the Veteran underwent a VA joints examination where he stated he first injured his right ankle while working as a military policeman after a "scuffle."  He stated he has had pain in his right ankle intermittently since 1978.  Upon examination, the Veteran was found to have an antalgic gait.  The examiner noted findings of crepitus and edema in the right ankle.  The Veteran was diagnosed with degenerative joint disease of the right ankle. 

The examiner opined that the Veteran's currently diagnosed right ankle disability was not caused by or a result of the Veteran's in-service complaints of right ankle tenderness and swelling.  In support of his opinion, the examiner noted that a right ankle sprain was diagnosed while the Veteran was serving as a military police officer in November 1978.  The examiner stated this was an acute injury involving tenderness over the medial aspect of the right ankle.  The Veteran was treated for presumed gout at the VA Medical Center in Salem more than 30 years later and diagnosed with degenerative joint disease of the right ankle.  The VA examiner concluded that the present diagnosis was not related to the Veteran's remote history of right ankle sprain.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided an adequate rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's right ankle condition.

The Board finds that service connection for the Veteran's right ankle disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's right ankle condition arose during active service.  There is also no evidence revealing arthritis of the right ankle during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  In particular, the Veteran's November 1980 separation examination and June 1984 Report of Medical Examination both noted normal clinical findings of the Veteran's lower extremities and do not document any arthritis or other right ankle condition.

The Board acknowledges the Veteran's belief that his current right ankle disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's assertions of continuity of symptoms of right ankle pain and instability that began in service are contradicted by the contemporaneous medical evidence of record, namely the November 1980 separation examination report and June 1984 Report of Medical Examination which both showed normal clinical findings for the Veteran's lower extremities.  More recent VA treatment records include his July 2011 complaint of a six month history of ankle pain.  As such, the Veteran's statements are afforded little probative weight.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a right ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).

ORDER

Entitlement to service connection for a sprained right ankle condition is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


